Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole, in light of Applicant’s specification, claims 1-4, 6-20 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1:
The closest prior art of Abe (US20120001942) shows a display device, comprising:
a processing device;
a touch control module to, when executed by the processing device (¶ [0075]) (e.g., pressing any of switch 10):
detect a touch at a bezel of the display device (abstract) (e.g., switches 10 are disposed on a bezel);
present a plurality of navigation buttons at a location of the detected touch on the bezel of the display device (¶ [0075]) (e.g., generating an OSD image signal corresponding to the pressed switch and outputting it to the image MIX unit);
and display an on-screen display (OSD) upon detection of the touch (¶ [0076]) (e.g., displaying an onscreen menu on an OSD screen 4).
Abe fails to specifically show: the plurality of navigation buttons at a location of the detected touch being presented (e.g., displayed);
wherein the plurality of navigation buttons comprises an OSD relocation button to, when activated, cause the OSD to be relocated on the display device.
The art of Mavrody (US20140289668) further teaches: 
present a plurality of navigation buttons at a location of the detected touch (¶ [0058], [0064]) (e.g., the device may receive a second set of touch-based inputs, including conscious and non-accidental touch-based inputs; the bezel may display touch-based soft buttons that may perform navigation functions including, but not limited to, `back`, `home, `forward`, `play`, `rewind`, `phone` and `contacts`);
However, neither Abe and Mavrody teach:
wherein the plurality of navigation buttons comprises an OSD relocation button to, when activated, cause the OSD to be relocated on the display device.


As to independent claim 8:
Abe shows a method of activating an on-screen display (OSD), comprising:
with a touch control module executed by a processing device (¶ [0075]) (e.g., pressing any of switch 10):
detecting a touch by a user at a bezel of a display device (abstract) (e.g., switches 10 are disposed on a bezel);
a navigation button on the bezel (abstract) (e.g., switches 10 are disposed on a bezel);
and presenting the on-screen display (OSD) on a screen of the display device along an edge of the display device (¶ [0076]) (e.g., displaying an onscreen menu on an OSD screen 4);
executing an operation responsive to a detected touch along the bezel at the navigation button (¶ [0076]) (e.g., moving a cursor downward from `CONTRAST` to `AUTO CONTRAST` in a menu).
Abe fails to specifically show: the navigation button on the bezel being presented (e.g., displayed). wherein the navigation button is an OSD relocation button; and relocating the OSD on the screen responsive to activation of the OSD relocation button.
The art of Mavrody further teaches: 
detecting a touch by a user;
presenting a navigation button on the bezel (¶ [0058], [0064], [0065]) (e.g., the device may receive a second set of touch-based inputs, including conscious and non-accidental touch-based inputs; the bezel may display touch-based soft buttons that may perform navigation functions including, but not limited to, `back`, `home, `forward`, `play`, `rewind`, `phone` and `contacts`.);
The art of Huang et al. (US20140223381, Huang) further teaches: 
presenting the on-screen display (OSD) (e.g., menu buttons) on a screen of the display device along an edge of the display device closest to that detected touch at the bezel (¶ [0061]; fig. 4; fig. 8b).
However, none of Abe, Mavrody or Huang teach:
wherein the navigation button is an OSD relocation button; and relocating the OSD on the screen responsive to activation of the OSD relocation button.

As to independent claim 13:
Abe shows a touch display device, comprising: a processing device; a multifunctional touch module to, when executed by the processing device:
detect a touch by a user at a bezel surrounding the touch display device (abstract) (e.g., switches 10 are disposed on a bezel);
present an on-screen display (OSD) on the touch display device  (¶ [0075], [0076]) (e.g., displaying an onscreen menu on an OSD screen 4; generating an OSD image signal corresponding to the pressed switch and outputting it to the image MIX unit);
present a plurality of navigation buttons on the bezel of the display device at a location of the detected touch (¶ [0075]) (e.g., generating an OSD image signal corresponding to the pressed switch and outputting it to the image MIX unit).
Abe fails to specifically show: intercept an input at the display device and prevent passage of the input to a processor of a computing device associated with the touch display device when sensed touches at the OSD are detected;
wherein the plurality of navigation buttons comprises an on-screen display (OSD) relocation button;
and relocate the OSD on the touch display device responsive to activation of the OSD relocation button.
The art of Okuley et al. (US20140184512, Okuley) further teaches: intercept an input at the display device and prevent passage of the input to a processor of a computing device associated with the touch display device when sensed touches at the OSD are detected (¶ [0064], [0073]) (e.g., touch over the display pixels that make up the virtual bezel (or inactive area) may not be sent to the operating system (OS); a determination may be made by display logic regarding whether the touch is in the virtual bezel area; in other words, a touch is detected, and if the location of the touch is over the pixels that make up the virtual bezel, passage of the input to the operating system is prevented).
However, none of Abe or Okuley teach:
wherein the plurality of navigation buttons comprises an on-screen display (OSD) relocation button;
and relocate the OSD on the touch display device responsive to activation of the OSD relocation button.

As to dependent claims 2-4, 6-7, 9-12, 14-20:
These claims depend upon allowable independent claims 1, 8, 13, and thus are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        6/17/2022